Case 1:18-cr-00102-DLC Document 73 Filed 06/17/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 18cv102 (DLC)

-—V- : ORDER

 

DAVID HYLTON,

Defendant.

DENISE COTE, District Judge:

A conference regarding specifications of violation of
probation is scheduled to occur on July 1, 2021 at 3:00 PM. Due
to the COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. Accordingly,
it is hereby

ORDERED that defense counsel shail respond to the following
question by 5:00 PM on June 24, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
June 17, 2021

Wh eas Li

DENISE COTE
United States District Judge

 
